Name: Commission Regulation (EEC) No 56/81 of 1 January 1981 on the marketing stage to which the average price for pig carcases refers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . . 81 Official Journal of the European Communities No L 4/41 COMMISSION REGULATION (EEC) No 56/81 of 1 January 1981 on the marketing stage to which the average price for pig carcases refers Whereas , in Greece until 31 December 1983 at the latest , quotations are to be determined on the basis of quotations for live swine recorded in respect of national quality grades and categories and whereas these should be converted into prices for the reference quality at the slaughterhouse stage by an agreed method ; Whereas the provisions of this Regulation replace those of Commission Regulation (EEC) No 1229/72 of 13 June 1972 on the marketing stage to which the average price for pig carcases refers ( 5 ); whereas this Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423 /78 ( 2), and in particular Article 4 (6) thereof, Whereas the representative markets comprise , for each country, all the markets listed in the Annex to Council Regulation (EEC) No 43 / 81 ( 3 ); Whereas , pursuant to Article 4 (2 ) of Regulation (EEC) No 2759/75 , the weighted average price for pig carcases on the representative markets of the Community must be determined in order to assess whether the market situation warrants intervention measures ; Whereas , in order to determine such an average price for pig carcases , comparable Community prices must be available ; whereas , to that end, a well defined marketing stage and a standardized quality of pigmeat should be used ; Whereas , since pig carcases are increasingly marketed at the slaughterhouse stage , that stage should be the one adopted ; Whereas quotations for pig carcases are at present determined in the Community, with the exception of Greece according to the Community scale for grading pig carcases laid down in Council Regulation (EEC) No 2760 / 75 ( 4 ); whereas grade II of this scale , in accordance with which the standard quality was defined , is the quality most representative of Community production ; Article I The average price for pig carcases , referred to in Article 4 (2) of Regulation (EEC) No 2759/75 , shall be determined on the basis of the prices paid , excluding tax :  account being taken of slaughtering costs and the value of edible and inedible offals and animal residues ,  for 100 kilograms of pig carcases , dressed , weighed and classified on the slaughterhouse hook . Article 2 The price for pig carcases in a Member State shall be equal to the average of the quotations for pig carcases recorded for grade II of the Community scale for grading pig carcases on the markets of that Member State listed in the Annex to Regulation (EEC) No 43 / 81 . (') OJ No L 282 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . C ) OJ No L 3 , I. 1 . 1981 , p . 15 . ( 4 ) OJ No L 282 , 1.11 . 1975 , p . 10 . ( 5 ) OJ No L 136 , 14 . 6 . 1972 , p . 9 . No L 4 /42 Official Journal of the European Communities 1 . 1 . 8 However, for as long as pig carcase prices in Greece 2 . References to Regulation (EEC) No 1229/72 are not determined according to the Community shall be understood to refer to the present Regu ­ grading scale laid down by Regulation (EEC) No lation . 2760 /75 , pig carcase prices in that Member State shall be determined according to the method set out in the Annex . Article 3 Article 4 1 . Regulation (EEC) No 1229/72 is hereby repealed . This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS ANNEX Method of determining pig carcase prices in Greece 1 . Arithmetic average of prices , excluding tax , for live swine of the weight category 80 to 110 kilograms . 2 . Arithmetic average of the prices , one for each centre . 3 . Addition of 0-50 Dr/ kg live weight for transport costs . 4 . Conversion into a deadweight price by application of the coefficient 1 - 30 .